SUPREME COURT OF ARIZONA

PROTECT OUR ARIZONA, a political  )           Arizona Supreme Court
committee,                        )           No. CV-22-0203-AP/EL
                                  )
             Plaintiff/Appellant, )           Maricopa County
                                  )           Superior Court
                 v.               )           No. CV2022-009335
                                  )
KATIE HOBBS, in her capacity as   )
the Secretary of State of         )
Arizona,                          )
                                  )
              Defendant/Appellee, )
                                  )
ARIZONANS FED UP WITH FAILING     )
HEALTHCARE (HEALTHCARE RISING AZ),)
a political committee,            )
                                  )
 Real Party in Interest/Appellee. )
__________________________________)           FILED 08/24/2022



                                DECISION ORDER

     Before the Court is an expedited election appeal regarding

the Predatory Debt Collection Protection Act (Serial No. I-05-

2022), a proposed initiative for the November 8, 2022 General

Election.     The Act seeks to amend certain statutes governing

interest rates on medical debt as well as a debtor’s property

exemptions.

     Appellant        Protect    Our   Arizona     challenged     the   legal

sufficiency      of     the     initiative,      initially   raising    five

objections.    Appellant later withdrew all but two objections.

Relevant to the appeal, Appellant argued: (1) the initiative’s
Arizona Supreme Court No. CV-22-0203 AP/EL
Page 2 of 5

98-word      summary       was    legally     insufficient            because      the   phrase

“[d]oes      not    change       existing     law    regarding         secured      debt”    was

objectively        false    or      misleading;      and    (2)       certain      circulators

were not properly registered because they failed to submit a new

or updated affidavit with their registration application.

       After a trial and oral arguments, the superior court denied

Appellant’s        remaining        two   objections       and        determined      the    Act

qualified to appear on the general election ballot.                                 Appellant

timely appealed.

       The     Court,       en      banc,     has    considered            the    briefs     and

authorities in the record, the superior court’s ruling, and the

relevant      statutes        and     case    law    in    this       expedited      election

matter.

       The    Court    unanimously           finds   that    A.R.S.          §    19-118     does

require each circulator to submit a separate affidavit as one of

five required items in each registration application submitted

for each petition he or she circulates.                           But any circulators’

lack    of    compliance          with    § 19-118        does    not       invalidate       the

signatures         gathered      by   these    circulators            on   the     record     and

circumstances before us.

       The    Circulator         Portal      established         by    the       Secretary    of

State’s Office (SOS), which was in operation at the time the

Governor and the Attorney General approved the 2019 Elections

Procedures Manual pursuant to A.R.S. § 16-452, by design does
Arizona Supreme Court No. CV-22-0203 AP/EL
Page 3 of 5

not   permit      the     submission      of   more        than    one      affidavit      per

circulator. See Declaration of Kori Lorick 5.                         By also refusing

to accept manual submission of a hard copy affidavit, see id. at

3,    the    SOS     rendered        it    impossible          for       circulators       to

successfully submit a registration application as required by

§ 19-118     for     I-05-2022      if     they      had     already        registered      to

circulate other petitions.

      The Court unanimously declines to find that the initiative

committee, Arizonans Fed Up with Failing Healthcare (Healthcare

Rising AZ), or any individual circulator failed to comply with

§ 19-118 when the SOS has prevented such compliance.                             A finding

of non-compliance and disqualification of circulator signatures

on this record and under these circumstances would “unreasonably

hinder or restrict” the exercise of the initiative power under

article     4,     part    1,     sections     (1)     and    (2)      of     the    Arizona

Constitution.           Stanwitz    v.    Reagan,      245    Ariz.       344,      348   ¶ 14

(2018), as amended (Nov. 27, 2018) (citation omitted) (internal

quotation marks omitted).                 Therefore, signatures collected by

such circulators in connection with I-05-2022 are not subject to

disqualification.

      We    have     every      expectation       that       the     SOS     will     remedy

deficiencies       in     the     submission      of       information       through      the

Circulator       Portal     and    accommodate         the    manual        submission      of

required information in the interim.                    However, if an initiative
Arizona Supreme Court No. CV-22-0203 AP/EL
Page 4 of 5

committee seeks to submit the information required pursuant to

§ 19-118 and the SOS refuses to accept it, an aggrieved party

should seek special action relief.

     The     Court     further       unanimously      finds       the     summary     is

sufficient     and    alerted    a   reasonable      person   to        the   principal

provisions’ general objectives.            See Molera v. Hobbs, 250 Ariz.

20   (2020).         The   summary,     when   read    as     a    whole,      is   not

objectively false or misleading.

     IT IS ORDERED affirming the superior court’s judgment.

     IT IS FURTHER ORDERED denying the parties’ requests for

attorney fees as there is no prevailing party.                    See § 19-118(F).

     A   written      Opinion    detailing     the    Court’s       reasoning       will

follow in due course.

     DATED this 24th day of August, 2022.


                                                   _______/s/____________________
                                                   ROBERT BRUTINEL
                                                   Chief Justice
Arizona Supreme Court No. CV-22-0203 AP/EL
Page 5 of 5

TO:
Thomas J Basile
Kory A Langhofer
Amy B Chan
Noah Gabrielsen
James E Barton II
Jacqueline Soto
Joshua David Rothenberg Bendor
Joshua J. Messer
Travis Charles Hunt
Annabel Barraza
Hon. Frank W Moskowitz
Alberto Rodriguez
Hon. Jeff Fine
Christina Sandefur
Timothy Sandefur
Daniel J Adelman
Samuel Schnarch
Patrick J Kane
Roy Herrera
Daniel A Arellano
Timothy A LaSota
Dominic Emil Draye